ORDER

PER CURIAM.
The appellant, Scott Williams (“Williams”), appeals from the judgment entered upon a jury verdict of five counts of first-degree assault, Section 565.050;1 five counts of armed criminal action, Section 571.015; and one count of unlawful use of a weapon, Section 571.030. State alleged Williams and a co-defendant fired weapons into a van having five occupants. After a joint trial, a jury found Williams guilty on all counts and the trial court entered a judgment accordingly. On appeal, Williams challenges the sufficiency of evidence, exclusion of evidence, joinder, and alleges instructional error.
We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would serve no jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Mo. R.Crim. P. 30.25(b).

. All statutory references are to RSMo. Cum. Supp. (2008).